       Case 1:10-cr-00323-NONE Document 135 Filed 08/25/21 Page 1 of 2


 1   Barbara Hope O’Neill #102968
     Attorney at Law
 2   Post Office Box 11825
     Fresno, California 93775
 3   Telephone: (559) 459-0655
     Facsimile: (559) 459-0656
 4
     Attorney for Jose Calderon
 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         CASE No: 1:10-CR-00323-NONE

12                         Plaintiff,
      v.                                                REQUEST TO WITHDRAW AS
13                                                      COUNSEL AND PROPOSED
      JOSE BALDERON CALDERON,                           ORDER
14

15                         Defendant.
16

17

18         The undersigned was appointed to represent Jose Balderon Calderon regarding a Pro Se Motion
     for Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)A)(1). Doc. 124. On August 24, 2021
19
     counsel filed a Notice of Non-Supplementation of Defendant’s Pro Se Motion. Doc. 133.
20
           The undersigned requests to withdraw as counsel of record.
21

22

23

24   Dated: August 11, 2021                                 Respectfully submitted,
25

26                                                        /s/Barbara Hope O’Neill
                                                          Barbara Hope O’Neill
27                                                      Attorney for Jose Balderon Calderon
28
                                                        1
      Case 1:10-cr-00323-NONE Document 135 Filed 08/25/21 Page 2 of 2


 1
                                       ORDER
 2

 3   IT IS SO ORDERED.
 4
       Dated:   August 24, 2021
 5                                         UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
